DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1, 2 and 6 in the reply filed on 06/20/2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a means of playing the electric guitar and producing the sounds which are halted or discontinued, which is critical or essential to the practice of the invention but not included in the Specification or claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). It is unclear from the Specification and claims how the sounds which are discontinued or halted are produced. Standard electric guitars are played with picks; therefore, it is unclear how then sounds are stopped using a pick which is generally used to produce said sounds.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Similar to above, it is unclear how sounds are stopped when a conductive pick comes in contact with a grounded element, which according to the Specification is a guitar string. This practice is opposite of that which is known in the art. Please clarify what is intended as a grounded element (i.e. consider specifying what is deemed a grounded element in the claim language) and how a conductive pick, which generally produces sounds, can stop sounds. 
Claim 1 recites the limitation "the control device circuit" in line 8.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a control device circuit in the claim.
Claim 2 depends from, and therefore includes, the rejected limitations of claim 1 outlined above.
Claim 6 recites the limitation "the electrical instrument" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of an electrical instrument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Armstrong (US 2008/0178727).
In terms of claim 6, Armstrong teaches a method for halting a sound of a musical instrument (i.e. interrupt), causing, by an operator, a breaking or grounding of the connection between an input portion of the instrument and an audio output portion of the instrument, the breaking or grounding of the connection being controlled by the actuation of a trigger element or bringing a portion of a connection into contact with a grounded element (see Abstract and paragraphs [0005], [0012] and [0026] – [0029]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 2008/0178727) in view of the US patent to Chick (6,946,592).
In terms of claims 1 and  2, Armstrong teaches a control device comprising a male connector (64) configured to connect to an electric guitar output port, a wire (81) for connecting an additional device to a first terminal of the male connector (see Figure 4), the first terminal being proximal to a connected guitar, and a female connector (66) configured to connect to an amplifier (see paragraph [0026]), the female connector being distal from the guitar and being connected to a second terminal of the male connector (see Figure 4). Armstrong further teaches discontinuing a signal between the guitar and the amplifier (see Abstract and paragraphs [0005] and [0012]).
Armstrong fails however to explicitly teach the use a conductive pick, connected or attached to the electric guitar, to discontinue said signal. Chick teaches a plectrum (4) with a conductive tip (8) which comes in contact with a string (10) and has a connection to an electric instrument output (see Figures 6-8). It would have been obvious to one ordinary skill in the art, at the time of the effective filing date, to connect the plectrum of Chick to the wiring of Armstrong, in place of the switch disclosed by Armstrong. Said wired connection allows for direct contact between the plectrum and instrument through the male connector, providing strong signals between elements. Further, replacing an element having similar connection capabilities is well known in the art; therefore, including the plectrum of Chick within the circuit instead of the switch of Armstrong would have been obvious. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular, the WIPO publication to Vets (WO 2017/182533), the US patent to Crocker (7,947,892), the US patent application publication to Herring (US 2007/0028746), the Japanese publication to Bushida (JP H1063261) and the US patents to Caren (5,864,083), Hamlin (5,698,808), Barnard (5,105,711), Lubow et al. (4,235,144), Fals (4,064,781) and Wheeler et al. (3,530,227).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/10/2022